 586321 NLRB No. 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Although the judge found that the Respondents had unlawfullystopped various fringe benefit contributions and recommended an ap-
propriate remedy and notice, she inadvertently failed to reflect that
in her recommended Order. We will modify the Order accordingly.2We find it unnecessary to pass on the judge's finding that PartsManager Walter Preusse unlawfully interrogated employee Charles
David Morgan about whether Morgan had a grievance pending with
his prior employer. Preusse is not specifically alleged to be a super-
visor or agent of Respondents, and the finding of another interroga-
tion would be cumulative and would not materially affect our rem-
edy.We reverse the judge's finding that David Wade's agency for pur-poses of soliciting statements from employees that they no longer
desired union representation ``logically extends'' to Wade's state-
ments to employee Morgan more than 3 months after the withdrawal
of recognition. Accordingly, we find that these statements did not
violate Sec. 8(a)(1) by threatening retaliation for union activity and
giving the impression that union meetings were the subject of sur-
veillance by the Respondents.3We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).Shen Lincoln-Mercury-Mitsubishi, Inc., and ShenChevrolet Geo, Inc., d/b/a Shen Automotive
Dealership Group and International Associa-tion of Machinists and Aerospace Workers Pe-
ninsula Lodge 1414, International Association
of Machinists and Aerospace Workers, AFL±
CIO. Case 20±CA±26259June 28, 1996DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDFOXOn November 3, 1995, Administrative Law JudgeMary Miller Cracraft issued the attached decision. The
General Counsel and the Respondents filed exceptions
and supporting briefs. The Respondents filed a brief in
opposition to the General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions,2as modified, and to adopt the recommendedOrder3as modified and set forth in full below.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set out in full below and orders that the
Respondents, Shen Lincoln-Mercury-Mitsubishi, Inc.,
and Shen Chevrolet Geo, Inc., d/b/a Shen AutomotiveDealership Group, San Mateo, California, its officers,agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Cease and desist from
(a) Impliedly threatening an employee by telling himthat he had to choose between the Respondents and the
Union but could not remain neutral; promising em-
ployees that they would be paid more if they decerti-
fied the Union; interrogating employees about union
activities in the shop; assisting employees in their
withdrawal of membership from the Union; and solicit-
ing employees to sign antiunion statements.(b) Suspending Noel Kohler because Kohler en-gaged in activities on behalf of International Associa-
tion of Machinists and Aerospace Workers Peninsula
Lodge 1414, International Association of Machinists
and Aerospace Workers, AFL±CIO, and/or concerted
activities, and to discourage employees from engaging
in these activities.(c) Failing and refusing to bargain with the Unionas the exclusive bargaining representative of its em-
ployees in the following appropriate unit: All employ-
ees of Respondents covered by the terms of the collec-
tive-bargaining agreement between the Peninsula Bar-
gaining Unit and the Union in effect from July 16,
1989, and July 15, 1993.(d) Withdrawing recognition from the Union andceasing payment of employee health and welfare con-
tributions, pension contributions, and supplemental em-
ployee disability benefits without bargaining with the
Union to a good-faith impasse and without the Union's
agreement.(e) In any like or related manner interfering with, re-straining or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and, on request, bargain with theUnion as the exclusive representative of the employees
in the above unit concerning terms and conditions of
employment and, if an understanding is reached, em-
body the understanding in a signed agreement.(b) On request of the Union, rescind any or all ofthe changes it has unilaterally implemented based on
its unlawful withdrawal of recognition from the Union
on August 12, 1994.(c) Resume payment of employee health and welfarecontributions, pension contributions, and supplemental
employee disability benefits, and make whole the ap-
propriate funds by paying all delinquencies which have
accrued with interest, and make whole employees for
any losses due to its failure to make these contribu-
tions, with interest.(d) Make whole Noel Kohler for any loss of earn-ings and other benefits suffered as a result of the un- 587SHEN AUTOMOTIVE DEALERSHIP GROUP4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''lawful suspension in the manner set forth in the rem-edy section of the judge's decision.(e) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful sus-
pension of Noel Kohler, and within 3 days thereafter,
notify Kohler in writing that this has been done and
that the suspension will not be used against him in any
way.(f) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(g) Within 14 days after service by the Region, postat its facilities in San Mateo, California, copies of the
attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for
Region 20, after being signed by the Respondents' au-
thorized representative, shall be posted by the Re-
spondents and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondents to ensure that the
notices are not altered, defaced, or covered by any
other material. In the event that, during the pendency
of these proceedings, the Respondents have gone out
of business or closed the facilities involved in these
proceedings, the Respondents shall duplicate and mail,
at its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondents at any time since August 22, 1994.(h) Within 21 days after service by the Region, filewith the Regional Director a sworn certificate of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
solicit employees to sign a statementto decertify International Association of Machinists
and Aerospace Workers Peninsula Lodge 1414, Inter-
national Association of Machinists and Aerospace
Workers, AFL±CIO.WEWILLNOT
impliedly threaten an employee bytelling him he had to choose between us and the Union
but could not remain neutral.WEWILLNOT
promise employees that they will bepaid more if they decertify the Union.WEWILLNOT
interrogate employees about union ac-tivities in the shop.WEWILLNOT
assist employees in their withdrawalof membership from the Union.WEWILLNOT
fail and refuse to bargain with theUnion as the exclusive bargaining representative of our
employees covered by the terms of the collective-bar-
gaining agreement between the Peninsula bargaining
unit and the Union in effect from July 16, 1989,
through July 15, 1993.WEWILLNOT
withdraw recognition from the Unionand cease payment of employee health and welfare
contributions, pension contributions, and supplemental
employee disability benefits without bargaining with
the Union to a good-faith impasse and without the
Union's agreement.WEWILLNOT
suspend Noel Kohler or any otheremployee because of activities on behalf of the Union
and/or because of protected concerted activities and to
discourage other employees from engaging in these ac-
tivities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
, on request of the Union, rescind any uni-lateral changes made in the terms and conditions of
employment from those set forth in the last collective-
bargaining agreement.WEWILL
recognize and, on request, bargain in goodfaith with the Union, as the representative of our em-
ployees, and embody any agreement reached in a writ-
ten contract.WEWILL
resume payment of employee health andwelfare contributions, pension contributions, and sup-
plemental employee disability benefits, and make
whole the appropriate funds by paying all delin-
quencies which have accrued with interest and by mak-
ing whole employees for any losses due to our failure
to make these contributions, with interest. 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1994 unless otherwise indicated.2Sec. 8(a)(1), (3), and (5) of the National Labor Relations Act (theAct) state that:....
(a) It shall be an unfair labor practice for an employerÐ
(1) to interfere with, restrain, or coerce employees in the exer-cise of the rights guaranteed in section 7 [section 157 of this
title](3) by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourage or
discourage membership in any labor organization....(5) to refuse to bargain collectively with the representatives ofhis employees, subject to the provisions of section 9(a) [section
159(a) of this title].Sec. 9(a) provides, in relevant part:Representatives designated or selected for the purposes of col-lective bargaining by the majority of the employees in a unit ap-
propriate for such purposes, shall be the exclusive representa-
tives of all the employees in such unit for the purposes of col-
lective bargaining in respect to rates of pay, wages, hours of em-
ployment, or other conditions of employment.3By letter of understanding executed in December 1992, Shenand the Union agreed that effective January 1, 1993, employees at
Shen Chevrolet Geo, Inc., who had previously been represented by
Local Lodge 1305, would be transferred to the jurisdiction of Local
Lodge 1414. Shen also agreed to switch these employees to benefit
coverage under the PBU agreement. Further, the parties agreed that
``Shen Chevrolet Geo shall be considered a separate bargaining unit,
and seniority shall be maintained at the original date of hire.''4The only evidence regarding appropriateness of the bargainingunit on both a multiemployer and single employer basis was the col-
lective-bargaining agreement. This is sufficient to establish the ap-
propriateness of the unit under these circumstances. See, e.g., PuertoRico Marine Management, 242 NLRB 181, 183 (1979).WEWILL
rescind our suspension of Noel Kohler andWEWILL
make him whole, with interest, for any lossof pay or benefits suffered by reason of the suspen-
sion.WEWILL
, within 14 days from the date of theBoard's Order, remove from all personnel files any
reference to our unlawful suspension of Noel Kohler
and WEWILL
, within 3 days thereafter, notify him inwriting that we have removed these materials from our
files and that the suspension will not be used against
him in any way.SHENLINCOLN-MERCURY-MITSUBISHI,INC., ANDSHENCHEVROLETGEO, INC.,D/B/ASHENAUTOMOTIVEDEALERSHIPGROUPLucile L. Rosen, Esq., for the General Counsel.Joseph P. Ryan, Esq. (Littler Mendelson, Fastiff Tichy &Mathiason), of San Francisco, California, for the Respond-ent.David Rosenfeld, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the ChargingParty.Donald Barbe, Business Representative, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMARYMILLERCRACRAFT, Administrative Law Judge.This case was tried in San Francisco, California, on February
23 and 24, March 8 and 9, 1995. The charge was filed on
August 22, 1994,1and a first and second amended chargewere filed on September 19 and November 28, respectively.
The complaint, issued December 16, alleges that Shen Auto-
motive Dealership Group (the Respondents or Shen) unlaw-
fully withdrew recognition from International Association of
Machinists and Aerospace Workers Peninsula Lodge 1414,
International Association of Machinists and Aerospace Work-
ers, AFL±CIO (the Union) and unilaterally ceased paying
employee health and welfare contributions, pension contribu-
tions, and supplemental employee disability benefits in viola-
tion of Section 8(a)(1) and (5). The complaint also alleges
numerous independent violations of Section 8(a)(1) and vio-
lation of Section 8(a)(1) and (3) arising out of the suspension
and discharge of employee Noel Kohler. 2FINDINGSOF
FACTI. JURISDICTIONThe Respondents are known collectively as the Shen Auto-motive Dealership Group. Two dealerships are involved in
this case. Shen Chevrolet Geo, Inc., a California corporation,
is engaged in retail sale of automobiles as well as parts and
automotive services in San Mateo, California. Similarly,
Shen Lincoln-Mercury-Mitsubishi, Inc., a Delaware corpora-
tion, is engaged in the retail sale of automobiles and parts
and automotive services in San Mateo, California. The Re-
spondents admit, and I find, that they are employers engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATIONSTATUS
The Respondents admit, and I find, that the Union is alabor organization within the meaning of Section 2(5) of the
Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Peninsula Bargaining Unit (PBU) is an organizationcomposed of various automotive industry employers. One
purpose of this association is to represent its employer-mem-
bers in negotiating and administering collective-bargaining
agreements with various labor organizations, including the
Union. The PBU and the Union entered into a collective-bar-
gaining agreement entitled the ``PBU Agreement, Auto-
motive Repair Industry of San Mateo County and Northern
Santa Clara County.'' The agreement was effective from July
16, 1989, through July 15, 1993. Respondents' employees at
each of the dealerships3in an appropriate bargaining unit4were covered by separately executed copies of this agree-
ment.The Respondents timely withdrew from the multiemployerbargaining association and notified the Union that they
would be negotiating separately for a successor collective-
bargaining agreement. In May and August 1994, having 589SHEN AUTOMOTIVE DEALERSHIP GROUP5Vincent J. LoPresti Jr., parts and service director at all relevanttimes and an admitted supervisor within the meaning of Sec. 2(11)
of the Act, was typically referred to as ``Vince LoPresti.'' His broth-
er Phil LoPresti also worked for the Respondents as a service advi-
sor. Throughout this decision, unless otherwise indicated, ``Lo-
Presti'' will be used to identify Vince LoPresti and when discussing
his brother Phil LoPresti, the entire name will be used.6Various tallies of the secret-ballot vote were: 18 of 21; 15 of16; or unanimous. In any event, a clear majority voted to authorize
a strike.neared completion of association bargaining, the Union pro-posed dates for bargaining with Respondents. Before bargain-
ing began, however, the Respondents were presented with
petitions from 13 employees in the 20- to 24-person bargain-
ing unit stating that they no longer wished to be represented
by the Union. Pursuant to receipt of the petitions, the Re-
spondents withdrew recognition by letter of August 12 and
beginning with August discontinued health and welfare, pen-
sion, and supplemental disability benefit contributions. Re-
spondents admit that withdrawal of recognition and dis-
continuance of the benefits occurred without the Union's
consent and without bargaining with the Union to a good-
faith impasse.The General Counsel asserts that the withdrawal of rec-ognition and subsequent changes in health and welfare, pen-
sion, and supplemental disability benefit contributions are
violative of Section 8(a)(1) and (5) because the Respondents
were responsible for securing the employee petitions and
these petitions were secured in an atmosphere of other unfair
labor practices. Respondents admit that, in response to em-
ployee questions about how to get rid of the Union, Parts
and Service Director Vincent J. LoPresti Jr.,5after consultinga lawyer, informed an employee that the employee could get
rid of the Union by providing Respondents with evidence
that a majority of employees no longer desired union rep-
resentation. However, the Respondents assert that they did
not taint the withdrawal of recognition and that they did not
commit the numerous other alleged prewithdrawal and
postwithdrawal independent violations of Section 8(a)(1).In addition to the allegations surrounding withdrawal ofrecognition, the General Counsel also alleges that employee
Noel Kohler was suspended and discharged in violation of
Section 8(a)(1) and (3). The General Counsel argues that
Kohler's discharge was motivated by his request on two oc-
casions for a raise which he felt was due and owing under
the expired collective-bargaining agreement, by Kohler's
contact with the Union on this matter, and by Kohler's wear-
ing of a union hat. The Respondents argue that Kohler was
terminated for attempted theft, misappropriation of dealership
property, continued falsification of time records, and unac-
ceptably low productivity.B. CredibilityWeight is given to the administrative law judge's credibil-ity determinations because she ``sees the witnesses and hears
them testify, while the Board and the reviewing court look
only at the cold records.'' NLRB v. Walton Mfg. Co., 369U.S. 404, 408 (1962). In discussing the deference owed
credibility determinations based on demeanor, referred to as
testimonial inferences, in Penasquitos Village v. NLRB, 565F.2d 1074, 1078±1079 (9th Cir. 1977), the Ninth Circuit stat-
ed:All aspects of the witness's demeanorÐincluding theexpression of his countenance, how he sits or stands,whether he is inordinately nervous, his coloration dur-ing examination, the modulation or pace of his speech
and other non-verbal communicationÐmay convince
the observing trial judge that the witness is testifying
truthfully or falsely.In addition to these subjective evaluations of witness de-meanor, credibility resolutions are also based on the weight
of the respective evidence, established or admitted facts, in-
herent probabilities, and reasonable inferences which may be
drawn from the record as a whole. Panelrama Centers, 296NLRB 711 fn. 1 (1989) (where demeanor is not determina-
tive, credibility may also be based on the weight of the evi-
dence, established or admitted facts, inherent probabilities,
and reasonable inferences drawn from the record as a whole);
Gold Standard Enterprises, 234 NLRB 618 fn. 4 (1978), enf.denied on other grounds 607 F.2d 1208 (7th Cir. 1979) (fail-
ure of administrative law judge to make credibility findings
diminishes the importance of the demeanor factor); V & WCastings, 231 NLRB 912, 913 (1977), enfd. 587 F.2d 1005(9th Cir. 1978) (where a clear preponderance of all relevant
evidence convinces the Board that demeanor credibility reso-
lutions are incorrect, it is impelled to substitute its own judg-
ment). Such credibility findings were referred to in
Penasquitos Village, supra, as derivative inferences. Whererequired, I have made both demeanor and derivative credibil-
ity determinations after carefully weighing all the testimony
and the demeanor of the witnesses and bearing in mind the
general tendency of witnesses to testify as to their impres-
sions or interpretations of what was said rather than attempt-
ing to provide verbatim accounts.In this instance, the record is replete with testimonial con-tradiction. I shall not discuss completely all the conflicts in
testimony, for to do so would unduly lengthen this decision.
On the other hand, I have not ignored all such testimony, nor
the arguments of counsel on it. While truth may rest in the
testimony of one side in a given respect and on the other
side in another, the overall impression of credibility with re-
spect to each witness does not allow for simplistic distinction
where virtually every critical element has been placed in
issue by contradictory testimony.C. Prewithdrawal 8(a)(1) Allegations1. BackgroundIn late July or early August, after working without a suc-cessor collective-bargaining agreement for over 1 year, the
Respondents' employees, then represented by the Union, met
after work with Union Business Representative Don Barbe,
and decided that they wanted to conduct a strike vote be-
cause there had been no contract negotiations. A secret-ballot
vote taken at a later union meeting indicated that the employ-
ees present wanted to go on strike.6At this same meeting,journeyman mechanic Gavino Villa was elected shop stew-
ard, replacing journeyman mechanic David Wade.LoPresti received news of the strike vote and afterwards,several employees told him that they were upset about the
possibility of going on strike. One of these employees, David 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7David Wade responded to questions on direct as follows:Q. Did you discuss this paper with Vince before you put ittogether?A. No, I did not.
Q. Had you discussed it with Vince before you gave it to anyof the other employees?A. No, I did not.
Q. Did you tell Vince [LoPresti] that you were going to doit?A. No, I did not.Wade, told LoPresti he had been talking to other employeesin the shop and he wanted to know how they could get out
of the Union to avoid the strike vote. LoPresti responded that
he would contact Michael Shen, the owner, and find out. The
next day, LoPresti spoke to Michael Shen who said he would
contact an attorney. An attorney visited the dealership and
spoke to LoPresti in Michael Shen's presence in early Au-
gust. LoPresti testified that he was instructed that he could
not say anything about wages, pensions, or vacations, but
could only tell employees that ``it takes a simple majority
vote.'' LoPresti testified that he thereafter told David Wade
that, ``It's a simple procedure of taking a majority vote. You
need to get over half the guys to vote to decertify. And that
was all I was instructed to say.'' I credit LoPresti's testi-
mony that he spoke to David Wade about the procedures for
decertification.On the contrary, David Wade, the unit employee who ob-tained the 13 signatures, testified that he became furious after
talking with Union Business Representative Don Barbe about
the lack of a contract. Barbe told David Wade that the Shen
negotiations were being placed on the back burner and that
Michael Shen had refused to return phone calls to set up ne-
gotiation meetings. David Wade stated, ``I started getting apaper ready for the solution of getting the union out of the
shop. I just drafted up a couple of papers till it sounded cor-
rect. And my wife typed it up, and then we Xeroxed about
20 copies off. And then I took it around to employees that
I knew felt the same way, and had them sign it.'' (Questions
on direct omitted.) David Wade testified that he knew what
to write in the statement because when he worked at a prior
employer another employee had similarly attempted to get
rid of the collective-bargaining agent by using signed state-
ments and Wade remembered the language of these state-
ments. Wade testified that he knew that if a majority signed
a paper to get rid of the Union the Company could deal di-
rectly with employees. David Wade affirmatively stated that
he did not discuss the matter with LoPresti or any other man-
agement official prior to circulating the papers.7He consist-ently denied speaking to anyone in management throughout
vigorous cross-examination. However, despite his consist-
ency, I do not generally credit David Wade's testimony. Spe-
cifically, as to this transaction, LoPresti's version of the facts
is more inherently probable. In fact, there would have been
no reason for LoPresti to volunteer such information unless
it was accurate.This evidence indicates only that LoPresti responded toDavid Wade's question about how to get out of the Union
to avoid the strike vote by reciting the law. However, an em-
ployer may answer specific inquiries regarding the decerti-
fication process. See, e.g., Lee Lumber & Building Material,306 NLRB 408, 409 (1992) (``It is clear that, under Section
8(c), an employer may lawfully furnish accurate information,especially in response to employees' questions, if it does sowithout making threats or promises of benefits.'' (Footnote
omitted.)) Accordingly, I do not find, nor is it alleged, that
LoPresti's comments as set forth above were independently
violative of the Act or constituted impermissible solicitation
to circulate a petition to decertify the Union.2. LoPresti's prewithdrawal conductThe General Counsel contends that prior to withdrawal ofrecognition LoPresti committed five independent violations
of Section 8(a)(1) by threatening to suspend an employee be-
cause he contacted the Union, soliciting employees to cir-
culate a petition to decertify the Union, promising employees
that the Respondent would pay them $250 per month more
if they decertified the Union, and telling employees they
could not remain neutral but had to choose between him and
the Union. The threat of suspension for contacting the Union
involves employee Noel Kohler, whose suspension and dis-
charge are considered infra. The remaining four allegations
are discussed below.a. Solicitation of employee to circulate a petition todecertify the Union; Promise of benefits if employeesdecertified the Union; and Implied threat that employeehad to choose LoPresti or the Union but could notremain neutralFollowing his election as shop steward in August, GavinoVilla spoke two or three times with LoPresti about schedul-
ing negotiations. During one of these conversations, LoPresti
stated that Owner Michael Shen was upset about receiving
a letter from the Union regarding the strike vote. LoPresti
told Villa that it seemed like a stupid move, and that a num-
ber of the employees, including John and David Wade, had
let him know that they were upset with the strike vote and
would cross a picket line.Villa testified that LoPresti told him that ``there was talkabout possibly eliminating the problem by having the major-
ity sign a little piece of paper that would allow us to hear
a proposal from Mr. Shen about a possible contract from
him.'' LoPresti asked Villa to stay ``open minded'' about the
matter. Villa testified that he formed the impression that
LoPresti was asking him to circulate a petition: ``It felt to
me like I was indirectly being possibly asked to carry this
piece of paper and sign, even though heÐthis is just the way
I felt.'' On cross-examination, Villa stated that he asked
LoPresti whether LoPresti wanted him to pass around the
paper and LoPresti responded only, ``It's not going to be me
[LoPresti] passing the paper around.'' Although this testi-
mony was offered to prove that LoPresti solicited employees
to circulate a petition to decertify the Union, I do not find
that it rises to the level of solicitation. Villa's testimony indi-
cates there was no direct solicitation but merely a subjective
feeling on his part.In a later conversation, LoPresti again requested that Villakeep an open mind about what Shen would offer. LoPresti
added that if Villa decided to ``go the other way,'' he could
expect as much as a $300 per month pay increase. In re-
sponse to Villa's question about such an increase, LoPresti
explained that the money that would normally go to union
pension could be paid in cash or put into an IRA in addition
to the savings in union dues. In a third conversation, 591SHEN AUTOMOTIVE DEALERSHIP GROUPLoPresti also stated that Villa should make up his mind be-cause he could not sit on the fence the whole time he was
working there.The credibility of LoPresti and the employee witnesses, in-cluding Villa, is the foundational element for the resolution
of the alleged 8(a)(1) violations. I do not find LoPresti's tes-
timony credible. LoPresti denied any involvement in obtain-
ing signatures from employees testifying, ``I was instructed
not to discuss it whatsoever with anybody.'' Specifically, he
denied telling any employee about changes in benefits. In
fact, he testified that in response to questions from Villa
about benefits, he merely stated he could not discuss such
matters.By contrast, Villa was presented by both the GeneralCounsel and the Respondent on various matters, and I was
impressed with his consistent candor in practically all that he
had to relate. Villa took great care in providing thoughtful,
forthright responses and presented an impressively honest de-
meanor. Further, several other employees had very similar
versions of these one-on-one conversations with LoPresti, de-
spite being sequestered during the hearing. None of these
employees' versions of the conversations with LoPresti are
identicalÐthey all use their own words and have a ring of
probability to them. After full reflection of all the relevant
factors, I credit Villa's testimony fully.Based on Villa's testimony, I find that the Respondentpromised that it would pay employees $300 per month more
if they decertified the Union and therefore violated Section
8(a)(1) of the Act. See, e.g., Highland Yarn Mills, 313NLRB 193, 207 (1993) (in soliciting decertification card,
statement that union is preventing company from giving a
pay raise constitutes an implied promise of benefit); PincusElevator & Electric Co., 308 NLRB 684, 692 (1992) (prom-ise or grant of benefits is no less unlawful than threats or
disciplinary action if the purpose is to curb union activity).Additionally, the General Counsel contends that LoPresti'sstatement that Villa should make up his mind because Villa
could not sit on the fence the whole time he was working
there constituted a veiled or implied threat in violation of
Section 8(a)(1). In determining whether statements constitute
an implied threat, the Board, in TRW, Inc. v. NLRB, 654 F.2d307, 313 (5th Cir. 1981), uses a totality of the circumstances
approach... in determining whether a statement is an imper-
missible threat we recognize that language used by the
parties involved in a union representational campaign
must not be isolated nor analyzed in a vacuum, but
must be considered in light of the circumstances exist-
ing when such language was spoken.Kona 60 Minute Photo, 277 NLRB 867 (1985). One factorwhich has been used by the Board under a totality of the cir-
cumstances standard to find an 8(a)(1) violation has been the
history of employer hostility towards, or discrimination
against, union supporters. Sunnyvale Medical Clinic, 277NLRB 1217, 1218 (1985); and 3E Co., 313 NLRB 12(1993), enfd. 26 F.3d 1 (1st Cir. 1994). The underlying facts,
including LoPresti's statement to Villa that a decertification
document was being circulated, suggest that Respondent
demonstrated union animus and weigh heavily in favor of
finding that LoPresti's statement was an implied threat. I findVilla's testimony that LoPresti stated that Villa should ``real-ly try to decide whether he was going to work with him or
not,'' as supportive of this finding of an implied threat in
violation of Section 8(a)(1). Based on this totality of cir-
cumstances, I find that LoPresti's statement to Villa was an
implied threat in violation of the Act. See Oster SpecialtyProducts, 315 NLRB 67, 72 (1994) (statement to employeethat she needed to make up her mind about voting for the
union and that she better get her head on straight was a seri-
ous 8(a)(1) violation).b. Promise of benefits if employees decertifiedtheUnion
John Wade, a journeyman auto technician, testified thatsometime in August, LoPresti beckoned him to come into his
office, asked him to look at a work order, and then stated:Basically he wanted to talk to me in regards toÐhebasically told me that what we were doing, or basically
the way the shop was going, he neededÐMr. Shen
wanted to talk to us. That in order for Mr. Shen to be
able to talk to us, we had to sign a paper stating the
fact that Mr. Shen would be able to talk to us without
representation of the union being present. And to tell us
what his idea or actually what his proposal was in order
to, you know, for basically what he was willing to give
us for wages and benefits .... 
[H]e said that basicallythere would be a letter coming around the shop that he,
Vince, could not give to us due to the fact I guess
there's a legal technicality with, I guess a legal tech-
nicality of some sort in labor. ... There's a legal

technicality that you cannot, him, Mr. LoPresti, hand
that piece of paper to us. But Mr. Shen would be able
to talk to us if we were able to, or if this paper was
signed. [Questions on direct and objection omitted.]John Wade further testified that LoPresti told him that ifShen employees went nonunion they would save $57 per
month in union dues. John Wade thereafter signed the state-
ment that he no longer desired union representation after re-
ceiving it from his brother David Wade. The document stat-
ed:TO: THE MANAGEMENT OF SHEN LINCOLNMERCURY/MISTUBISHI [sic] SHEN CHEVROLET-
GEOI NO LONGER WISH TO BE REPRESENTED BYTHE MACHINISTS UNION (INTERNATIONAL AS-
SOCIATION OF MACHINISTS AND AEROSPACE
WORKS. [sic] AFL±CIO DISTRICT LODGE NO. 190
AND PENINSULA AUTO MECHANICS LOCAL
LODGE NO 1414)John Wade was a probationary employee in August, andas such, he told LoPresti that he would not be able to go on
strike. John Wade also stated that LoPresti told him that ben-
efits would be the same or better than under the union con-
tract and there would be a further savings of union dues. I
find John Wade's testimony credible. His testimony washesitant and strained. I find this was due to the pressure of
testifying. His demeanor, overall, was consistent with his at-
tempt to relate all events to the best of his ability and I find
that LoPresti's statement to him constituted a promise that 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8It is unclear whether Villa or Podesta, one of the mechanics,asked him to sign this form.9The complaint alleges both soliciting employees to sign anantiunion statement as well as soliciting employees to sign a petition
to decertify the Union with regard to David Wade. No separate evi-
dence was presented which would delineate separate violations. Ac-
cordingly, these allegations are treated as one.10Kramer provided clear, concise answers to all questions. He wasnot argumentative but retained his composure and consistency on
vigorous cross-examination.the Respondent would grant benefits to employees if they de-certified the Union.c. InterrogationAlbert Castaneda, a journeyman mechanic, signed not onlya statement in support of decertification but, in addition, a
statement in favor of keeping the Union.8Shortly before theMarriott banquet on about August 19, according to
Castaneda, LoPresti asked him to come to his office.
LoPresti asked if there was a prounion petition going around
and told Castaneda if there was any harassment, to let
LoPresti know. On cross-examination, Castaneda testified
that he felt pressured into signing the prounion statement by
the other employees in the shop. He went to LoPresti and
reported this to him. Albert Castaneda was reluctant to testify
for the General Counsel and became adverse on direct, testi-
fying that his affidavit, which was read to refresh his recol-
lection, was incorrect because it was taken after he had be-
come intoxicated and did not know what he was saying. De-
spite his protestations about the circumstances of the taking
of his affidavit and his statements that his affidavit did not
refresh his recollection, his testimony on direct examination
was consistent with his affidavit in that he agreed that
LoPresti interrogated him about union activity in the shop.
I credit Castaneda's testimony on direct examination over his
responses on cross-examination. Castaneda impressed me as
a current employee of the Respondent who was afraid he
would get into trouble if he testified against the Respondents.
His demeanor indicated that he was quite concerned with
pleasing the Respondents.Interrogation is not, by itself, a per se violation of Section8(a)(1). In determining whether a violation has occurred the
Board looks to further factors to determine whether, under all
the circumstances, the interrogation reasonably tends to inter-
fere with, restrain, or coerce employees in the exercise of
their Section 7 rights. Emery Worldwide, 309 NLRB 185,187 (1993). Some of the factors used by the Board under its
totality of circumstances approach have been: whether the in-
terrogated employee is an open or active union supporter, the
background of the interrogation, the nature of the information
sought, the identity of the questioner, and the place and
method of the interrogation. Sunnyvale Medical Clinic, 277NLRB 1217 (1985). Given the facts of this case, it appears
clear that LoPresti's interrogation of Albert Castaneda inter-
fered with Castaneda's Section 7 rights. In particular, the fact
that the meeting occurred in LoPresti's office, and that the
interrogation occurred within the midst of numerous other
unfair labor practices suggests a coercive character to this in-
terrogation. Therefore, I find that there is ample evidence to
suggest that this interrogation represents a violation of Sec-
tion 8(a)(1) of the Act.3. David Wade's prewithdrawal conductThe General Counsel alleges that David Wade, acting asan agent of the Respondent, committed five independent vio-
lations of Section 8(a)(1) as follows: solicited an employee
to sign an antiunion statement; threatened employees that
they could lose their job if they did not sign a petition to
decertify the Union; interrogated an employee about hisunion sympathies; solicited employees to sign a petition todecertify the Union; and promised employees that they
would receive raises if they decertified the Union.9Employee Kenneth Kramer, a highly reliable witness,10testified that he noticed during late August and early Septem-
ber that David Wade was absent from his position in the ga-
rage for unusually long test drivesÐas long as 1 to 2 hours.
On these occasions, David Wade took other employees along
with him. For instance, Albert Castaneda testified that he
went on a test drive with David Wade in August. Although
the automobile had a belt noise which the two discussed
briefly, the bulk of their conversation concerned decertifica-
tion of the Union. During the course of this conversation,
David Wade asked Albert Castaneda to sign a statement de-
claring that he no longer wished to be represented by the
Union. Albert Castaneda complied with this request and
signed the statement dating it August 10, 1994. After
Castaneda signed the document, David Wade asked him not
to tell anyone that they had discussed the Union during the
test drive.On returning from a 1-week suspension on August 7 or 8,Noel Kohler, utility mechanic, was asked by David Wade to
go for a test drive. As they were leaving the shop area David
Wade spoke to LoPresti stating that the ``other deal or other
arrangement had been taken care of.'' Kohler looked at
David Wade with a puzzled expression and David Wade
said, ``[D]on't worry, it's just a code between Vince
[LoPresti] and I.'' During the test drive, David Wade asked
Kohler to sign a statement that he longer desired the Union
to represent the employees. Kohler signed the statement al-
though he initially expressed a concern that getting rid of the
Union was a rather drastic step. David Wade told Kohler that
practically everyone else had already signed. David Wade
also admonished Kohler that both he and LoPresti would
deny what had occurred. Several days later Kohler signed a
petition to keep the Union at Shen.Former employee Gary Christensen, a mechanic, crediblytestified that in early August he was told by Michael Salvi,
service dispatcher, to report to LoPresti's office. On report-
ing, LoPresti told Christensen that, ``a piece of paper regard-
ing the union, nonunion thing,'' would be sent around theshop and, ``all we had to do was sign it and then we can
listen to both sides, the union side or the nonunion side.''
About a week later, on August 10, David Wade brought a
piece of paper for Christensen to sign. Christensen signed the
document which was identical to those signed by other em-
ployees.Sometime after signing this, Christensen apparentlychanged his mind and signed employee Donald Podesta's
paper, ``to get the union back in.'' Respondents argue that
Christensen's testimony should be discredited because he
harbored substantial animosity toward LoPresti due to his
subsequent discharge by LoPresti. In addition, Respondents
note that Christensen's affidavit to the NLRB differed from 593SHEN AUTOMOTIVE DEALERSHIP GROUP11Christensen was asked on cross-examination, ``Now, this phrasethat you used, you can pick the best side, union or nonunion. That's
not in your affidavit, is it?'' He responded, ``Probably not.'' Actu-
ally, the question did not quote word for word Christensen's actual
testimony which, as set forth above, was, ``all we had to do was
sign it and then we can listen to both sides, the union side or the
nonunion side.''12At least three witnesses, Christensen, Albert Castaneda, andJohn Wade, gave affidavits one evening at Christensen's garage. All
of these witnesses admitted they drank beer while waiting to give
their affidavits. John Wade, who gave his affidavit first, stated he
had one beer; Christensen, four; and Alfred Castaneda, five. John
Wade and Christensen testified that their statements were taken sepa-
rately and no witness was present during another's affidavit. The
Board agent was not present where beer was being consumed and
there is no evidence that he consumed any beer himself. These wit-
nesses were again sequestered at trial. Their testimony related indi-
vidual conversations with LoPresti. Under these circumstances, while
certainly not condoning drinking beer before giving a sworn affida-
vit, I nevertheless do not accept the Respondent's argument that
these witnesses should be discredited at trial because they drank beer
when they gave their affidavits. Albert Castaneda testified that he
was too drunk to tell the truth when he gave his affidavit. In a state-
ment provided to the Respondent and admitted without objection,
Albert Castaneda stated that other witnesses supplied answers for
him. His testimony on direct examination, however, indicated that
LoPresti interrogated him and that David Wade solicited a decerti-
fication statement from him while on a test drive. Accordingly, it
was unnecessary to rely on his affidavit which was offered at the
conclusion of the hearing and rejected due to the lateness of its prof-
fer and the absence of Albert Castaneda.his testimony. While, I find that Christensen did indeed har-bor animosity toward LoPresti, I do not find that this ani-
mosity colored his recollection of the conversation with
LoPresti. Moreover, I note that Christensen's testimony was
consistent with the testimony of other employee witnesses
who continued to be employed by Shen and who described
similar conversations with LoPresti, despite the fact that all
of these witnesses were sequestered during the hearing. Fur-
ther, although Christensen admitted that a particular phrase
from his direct testimony was ``probably not'' in his affida-
vit, this admission is with regard to a subject matter in which
a divergence is not significant to an evaluation of credibil-
ity.11Finally, Respondents note that Christensen's affidavitwas admittedly taken late in the evening after he had drunkfour beers. Because the divergence between Christensen's
testimony and his affidavit is slight, I find that the fact that
he had drunk four beers over a 5-hour period at the time he
gave his affidavit does not reflect on Christensen's credibil-
ity. On the contrary, his reluctant admission about consuming
alcohol indicated, if anything, that he was grudgingly truth-
ful.12I find that by alerting Christensen to the imminent cir-culation of the decertification petition and requesting that
Christensen sign it, LoPresti impermissibly sponsored the pe-
tition and solicited employee support for the decertification.
By his same conduct with regard to Villa and John Wade,
LoPresti also impermissibly sponsored the petition and taint-
ed the withdrawal of recognition.The above testimony was not contradicted by David Wadeand supports a finding that David Wade solicited employees
to sign statements that they no longer desired to be rep-
resented by the Union. However, there is no testimony to
support the allegations that he threatened employees that they
could lose their jobs if they did not sign these statements,promised employees that they would receive raises if theydecertified the Union, or interrogated employees about their
union sympathies. In order to determine whether the solicita-
tion of signatures to withdraw support from the Union vio-
lated the Act, David Wade's agency status must be deter-
mined.4. David Wade's agency statusThe only basis on which to find David Wade's statementsattributable to the Respondents is employment of the agency
doctrine of apparent authority. Section 2(13) of the Act pro-
vides that:In determining whether any person is acting as an``agent'' of another person so as to make such other
person responsible for his acts, the question of whether
the specific acts performed were actually authorized or
subsequently ratified shall not be controlling.Whether someone acts as an agent under the NLRA mustbe determined by common law principles of agency. Long-shoremen ILA (Coastal Stevedoring Co.), 313 NLRB 412,415 (1993), remanded 56 F.3d 205 (D.C. Cir 1995) (citing
93 Cong.Rec. 6858-59Ðremarks of Senator Taft). These
common law principles of agency incorporate principles of
implied and apparent authority, see Dentech Corp., 294NLRB 924, 925 (1989), quoting from Service EmployeesLocal 87 (West Bay Maintenance), 291 NLRB 82 (1988):Apparent authority is created through a manifestationby the principal to a third party that supplies a reason-
able basis for the latter to believe that the principal has
authorized the alleged agent to do the act in question.
NLRB v. Donkin's Inn, 532 F.2d 138, 141 (9th Cir.1976); Alliance Rubber Co., 286 NLRB 645, 646 fn. 4(1987). Thus, either the principal must intend to cause
the third person to believe that the agent is authorized
to act for him, or the principal should realize that this
conduct is likely to create such belief. Restatement 2d,
Agency §27 (1958, Comment). Two conditions, there-

fore, must be satisfied before apparent authority is
deemed created: (1) there must be some manifestation
by the principal to a third party, and (2) the third party
must believe that the extent of the authority granted to
the agent encompasses the contemplated activity. Id. at
§8.
See also Great American Products, 312 NLRB 962, 963(1992). Stated in a more subjective manner, ``an employer
can be responsible for the conduct of an employee, as an
agent, where under all the circumstances the employees
would reasonably believe that the individual was reflecting
company policy and acting on behalf of management.'' Ko-sher Plaza Supermarket, 313 NLRB 74, 85 (1993). In thesecases, the burden of proof is placed on the party asserting
the agency relationship, in this case the General Counsel.LoPresti told employees that a piece of paper would becirculated but he could not personally circulate the paper. He
encouraged employees to sign the paper and promised thatbenefits would be better if the Union were decertified. Based
on these manifestations, an employee who was approached
by David Wade to sign a piece of paper to decertify the
Union would have a reasonable basis to believe that David 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Wade was acting in accordance with LoPresti's statementsand with apparent authority to solicit the signatures. The
General Counsel has satisfied its burden of showing David
Wade's apparent authority. Accordingly, I find David
Wade's statements attributable to the Respondents, and
hence, I find that the Respondents violated Section 8(a)(1) in
soliciting employees to sign petitions to decertify the Union.5. Charley Shen's prewithdrawal conductCharley Shen is the brother of Owner Mike Shen. CharleyShen testified that he works for Shen Mitsubishi as the serv-
ice adviser and repair shop dispatcher. According to the col-
lective-bargaining agreement, this position is included in the
bargaining unit. Charley Shen's status as a supervisor and
agent of the Respondent was denied. The General Counsel
contends that Charley Shen committed five independent
prewithdrawal violations of Section 8(a)(1) as follows: solici-
tation of employees to sign a petition to decertify the Union;
telling employees that Mike Shen did not want to deal with
the Union or have the Union making decisions for him; so-
liciting antiunion statements; coercing employees to sign
antiunion statements; and telling employees that Mike Shen
was displeased because he could not get rid of unqualified
employees while the Union continued to represent employ-
ees.The General Counsel alleges that Charley Shen's state-ments must be attributed to the Respondents because Charley
Shen is a supervisor and/or agent within the meaning of Sec-
tion 2(11) and (13). The General Counsel argues that Charley
Shen's supervisory status is shown because he directs work,
makes and modifies work assignments, and grants time off.
The Respondents argue that Charley Shen does not have the
authority to hire, fire, discipline, or discharge employees nor
can he assign overtime and therefore is neither supervisor nor
agent under the Act. Moreover, his position, service adviser,
is included in the collective-bargaining unit. The burden of
proving supervisory status is on the party asserting that such
status exists. St. Alphonsus Hospital, 261 NLRB 620, 624(1982), enf. 703 F.2d 577 (9th Cir. 1983); Bakers of Paris,288 NLRB 991 (1988), enf. 929 F.2d 1427, 1445 (9th Cir.
1991).Section 2(11) of the Act provides that:The term ``supervisor'' means any individual havingauthority, in the interest of the employer, to hire, trans-
fer, suspend, lay off, recall, promote, discharge, assign,
reward, or discipline other employees, or responsibly to
direct them, or to adjust their grievances, or effectively
to recommend such action, if in connection with the
foregoing the exercise of such authority is not of a
merely routine or clerical nature, but requires the use
of independent judgment.Douglas Isonio, a mechanic with the Mitsubishi Division,testified that Charley Shen assigns work to him and that he
requests time off from Charley Shen. If he is going to be
late, he calls Charley Shen. Charley Shen testified that he has
been a service adviser and repair shop dispatcher for Shen
Mitsubishi since January 1993. Before that he was service
advisor at Shen Lincoln/Mercury. He is paid a salary as are
all service advisers. He does not attend manager meetings.
He has never hired or fired an employee and has no authorityto do such. He has never disciplined an employee but doesn'tknow of anyone who was disciplined except Isonio about 2
weeks before the hearing (late February 1995) and that was
done by Walter Preusse, parts and service director. Charley
Shen is not consulted for raises. He has not seen a profit-and-loss statement and has no ownership interest in any of
the dealerships. He does not take care of paycheck problems,
benefits, or insurance. Employees call him when they are
sick. He cannot force an employee to work overtime. He as-
signs work to employees. Don Barbe testified that Charley
Shen had once given him a business card which identified
him as a ``service manager.'' Although Charley Shen denied
this, even if it were true, that title in and of itself is insuffi-
cient to confer supervisory status. Davis Supermarkets, 306NLRB 426, 458 (1992), enf. 2 F.3d 1162 (D.C. Cir. 1993).
The facts are indicative of nothing more than routine assign-
ments which do not require the exercise of independent judg-
ment. Accordingly, I find that Charley Shen occupied the po-
sition of service adviser and was a member of the bargaining
unit. Isonio's testimony is consistent with this finding.It has not been shown that Charley Shen responsibly di-rects employees or independently authorizes time off. More-
over, no evidence indicates that he utilizes independent judg-
ment in assignment of work. Accordingly, I find that he is
not a supervisor within the meaning of Section 2(11) of the
Act. See, e.g., Clark Machine Corp., 308 NLRB 555, 556(1992) (despite fact that employees considered Woolfrey to
be supervisor, fact that he assigned work, transferred em-
ployees, and instructed employees to correct mistakes,
Woolfrey was employee because his assignments did not in-
volve independent judgment and he merely pointed out obvi-
ous flaws in work); Quadrex Environmental Co., 308 NLRB101 (1992) (communication of routine instructions and as-
signment of tasks predetermined by management indicative
of lack of sufficient discretion to be statutory supervisors).
Secondary, nonstatutory indicia of supervisory status such as
salaried compensation or lack of supervision if this employee
is not a supervisor, are insufficient alone to confer statutory
supervisory status. Billows Electric Supply, 311 NLRB 878(1993).However, even absent a finding that Charlie Shen is a su-pervisor under the Act, it must be determined whether he
was an agent. I find that this record does not demonstrate
that Charlie Shen was an agent for Respondents and acting
on behalf of management for purposes of soliciting the de-
certification signature of Isonio or making statements on be-
half of management about the Union.In the context of employees with a close familial relation-ship to business owners, this, ``familial relationship is one of
the facts to be considered in determining apparent authority
and, when viewed in the context of other factors, may be
sufficient for a finding of agency based on apparent author-
ity.'' Laborers Local 270 (OPEIU), 285 NLRB 1026, 1028(1987). The Board has not found that close familial relation
creates apparent authority in cases where the employee is
clearly temporary and is performing menial tasks. See, e.g.,
Churchill's Restaurant, 276 NLRB 775 (1985) (daughter ofowner of restaurant who was an office clerk and occasional
hostess-cashier and had no authority explicit or implicit to
assign work or to control work schedules was not deemed a
supervisor); Sonicraft, Inc., 295 NLRB 766, 774±775 (1989),enfd. 905 F.2d 146 (7th Cir. 1990), cert. denied 112 L.Ed.2d 595SHEN AUTOMOTIVE DEALERSHIP GROUP13Were Charley Shen an agent, the evidence from Isonio, whomI credit over Charley Shen, indicated that Charley Shen solicited a
decertification document from Isonio. Later, Isonio requested that
Charley Shen return the document. The document was returned and
was not relied on by the Respondent in its withdrawal of recogni-
tion. In addition, I credit Isonio that Charley Shen told him that his
brother Michael Shen would like to get rid of the Union because it
would give him more flexibility in getting rid of borderline employ-
ees. These statements, however, cannot form the basis for finding
agency authority because these statements were made by the allegedagent, not by the principal. As to other violations of Sec. 8(a)(1) al-
leged to have been committed by Charley Shen, no evidence was
presented. The solicitation violation is cumulative of other violations
already found. Moreover, because Isonio's statement was returned to
him, if was not one of the 13 statements utilized in withdrawing rec-
ognition. The statement that the owner would like to get rid of the
Union and would have more flexibility in discharging borderline em-
ployees if the Union were not present, if attributable to the Respond-
ents, would be violative based on all the surrounding circumstances.
See Carterair International, 309 NLRB 869, 879 (1992) (labor rela-tions director's statement that the company did not want the union
and would use any means to get the union out held violative in con-
text of company's circulation of decertification petition).14At this time, there were about 20 to 24 employees in the bar-gaining unit. The exact number of employees in the unit is not rel-
evant in view of my other findings.664 (1991) (simple father-son relationship without more in-sufficient where son held clerical position).However, in other circumstances, the Board has found thata family member's actions were attributable to the owner. In
Guille Steel Products Co., 303 NLRB 537 (1991), foremanJackson Timms, the son of one of the owners, was perceived
by employees as a supervisor. On occasions when the union
attempted to solicit employees to sign union authorization
cards, plant manager Ellis appeared with other unidentified
men wearing hard hats, carrying walkie-talkies, and writing
on clipboards. These men and Ellis told employees not to
talk to the union representatives. Later, at a store near the
employer's premises where employees met with union orga-
nizers, Timms stood in front of the store. When the union
thereafter attempted to solicit at the front and rear entrances
of the plant, Timms and others perceived by employees to
be supervisors, joined the activities, using walkie-talkies,
writing on clipboards, and telling employees not to talk to
the union representatives. Although Timms' supervisory sta-
tus was not at issue, the Board adopted the administrative
law judge's conclusion that Timms was an agent of the em-
ployer for purposes of the alleged surveillance.Charley Shen's situation lies somewhere between thesetwo scenarios. He occupies a leadman-type position and is
the brother of the owner. On the other hand, the record does
not reflect any special privileges or status evolving from the
familial relationship. There is no evidence in the record upon
which to find that Isonio would reasonably have believed
that Charlie Shen was acting for the Respondents. The record
is devoid of any manifestations of Mike Shen or Phil
LoPresti which would supply any basis for Isonio to believe
that they authorized Charley Shen to perform the acts in
question. Isonio was isolated from the other employees and
was not told by LoPresti that someone would be bringing
around a paper to decertify the Union. Moreover, as a unit
employee, Charley Shen had every right to attempt to solicit
support for the decertification effort. This would be true even
if he were a statutory supervisor. See A.T. & K. Enterprises,264 NLRB 1278, 1283 (1982), quoting Montgomery Ward &Co., 115 NLRB 645, 647 (1956), enfd. 242 F.2d 497 (2d Cir.1957), cert. denied 355 U.S. 829 (1957):Responsibility of conduct of statutory supervisorswho are also bargaining unit members will not be im-
puted to the employer in the absence of evidence that
the employer ``encouraged, authorized or ratified'' such
conduct or that the employer ``acted in such a manner
as to lead employees reasonably to believe that the su-
pervisor was acting for and on behalf of management.''Accordingly, under all the circumstances, I find that CharleyShen did not possess apparent authority.13D. Withdrawal of RecognitionOn August 12, David Wade gave LoPresti 12 signed state-ments. John Wade added his statement at a later time.
LoPresti examined the 13 statements and recognized the sig-
natures. He gave the statements to Owner Michael Shen who
authored a letter to the Union that same day withdrawing
recognition.14I find that the withdrawal of recognition wasunlawful because the statements were tainted.In order to lawfully withdraw recognition from an incum-bent union, an employer must have actual proof of lack of
majority support or a good-faith doubt regarding the union's
continued majority status, based on sufficient objective con-
siderations. Tyson's Foods, 311 NLRB 552, 555±556 (1993),and cases cited there. In Process Supply, 300 NLRB 756,758 (1990), however, these objective considerations may not
be the result of the employer's efforts:The law is clear that an employer must stay out ofany effort to decertify an incumbent union. After all,
the employer is duty bound to bargain in good faith
with that union. Although an employer may answer
specific inquiries regarding decertification, the Board
has found unlawful an employer's assistance in the cir-
culation of such a petition were the employees would
reasonably believe that it is sponsoring or instigating
the petition. Such unlawful assistance includes planting
the seed for the circulation and filing of a petition, pro-
viding assistance in its wording, typing, or filing with
the Board, and knowingly permitting its circulation on
worktime. See Marriott In Flite Services, 258 NLRB744, 768±769 (1981); Silver Spur Casino, 270 NLRB1067, 1071 (1984); Weiser Optical Co., 274 NLRB 961(1984); Central Washington Hospital, 279 NLRB 60,64 (1986).By alerting employees to the eminent circulation of the pe-tition, promising a pay increase (or at least an alteration in
availability of pension funds and union dues) if the Union
were decertified, and impliedly threatening an employee to
make up his mind, through LoPresti, and by clothing David
Wade with apparent authority and through him soliciting em-
ployees to decertify the Union, the Respondent impermissibly
interfered with employee free choice. Caterair International,309 NLRB 869 (1992), enfd. in relevant part and remanded
in part 22 F.3d 1114 (D.C. Cir. 1994). Accordingly, the evi-
dence of disaffection with the Union on which the Respond- 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15A great deal of testimony was developed regarding in whatmanner Preusse became aware of the fact that Morgan had a griev-
ance pending at Golden Cadillac. According to Preusse, he learned
of this during a conversation with employee John Castorina and
David Morgan in which Morgan stated that he had a ``case'' with
Golden Gate Cadillac. Castorina corroborated Preusse's version of
this conversation. Preusse denied that he had ever asked Morgan inany conversation about a ``grievance'' that Morgan was pursuing at
Golden Gate Cadillac.ent relied was unlawfully procured and any evidence so pro-cured is tainted. Tyson Foods, supra, 569.Nevertheless, in late August, the Respondent gathered bar-gaining unit employees at a Marriott for an evening dinner.
Owner Mike Shen spoke to the employees telling them that,
``we were as of now a nonunion shop.'' He continued that
all benefits would be the same and that if employees did not
like this arrangement, they were welcome to leave. On the
day following this dinner, some of the employees suggested
that a vote be taken to determine whether employees wanted
the Union. However, the Respondent did not rely on this
vote in withdrawing recognition and it does not appear that
all employees took part in the vote. Thus, Mike Shen's state-
ment at the banquet, while not alleged as a violation of the
Act, is evidence that Respondent relied on the decertification
statements solicited by Wade as the basis for withdrawal of
recognition.E. Postwithdrawal 8(a)(1) Allegations1. Unlawful assistance in withdrawal of membership inthe UnionThe General Counsel alleges that LoPresti violated the Actafter withdrawal of recognition by unlawfully assisting em-
ployees in their withdrawal of membership from the Union
on an unknown date in late November or early December.Sometime in late November when union leafletters were atthe facilities, journeyman mechanic Charles David Morgan
approached the dispatch window to obtain another job. John
and David Wade, Albert and Alfred Castaneda, and Vince
LoPresti and Mike Salvi were engaged in conversation in
that area. Morgan credibly testified that he overheard the fol-
lowing:They were talking about going down to the union toget a withdrawal, and everybody says, yeah, well, I'm
going to go, and yeah, they can't keep my money, they
can't make me pay anything. And they were talking
about at that time even if we do have to pay the rein-
statement fees back, it'll be less than the amount of
dues that we'd have to pay in the whole long period
of time.And somebody mentioned, and I don't know who itwas, that yeah, you ought to give us the shop van to
go down there. And Mr. Vince LoPresti then said,
yeah, sure, okay.Morgan recalled specifically that Vince LoPresti said,``[Y]eah, they wouldn't hold my money.'' Following this
conversation, David Wade asked employees who were work-
ing in the shop if they wanted to go in the van. Morgan de-
clined the invitation because, as he explained, he had a griev-
ance pending with the Union regarding his last employer and
he was going to keep paying dues.15As he returned at 12:30 p.m. from his lunch, Shop Stew-ard Villa also saw the van load up with employees Albert
and Alfred Castaneda, David and John Wade, Doc Yee, Wal-
ter Torres, John Castorina, Gene Rairez, and Phil LoPresti.
Villa approached the van and asked where the employees
were going. Someone, probably one of the Castaneda broth-
ers, told him that they were going to the union hall to com-
plain about the pickets and to withdraw from the Union.Barbe spoke with the employees who came by van to theunion hall. He explained the withdrawal process to them and
gave some of them withdrawal cards. The employees told
Barbe that LoPresti gave them the company van to come to
the union hall.Meanwhile, Villa was upset that so many employees hadleft. He had to work on a Chevrolet that was promised to
be completed and was pulled from his other repair work. He
saw the employees return at 2:30 p.m. When the employees
returned, they punched the timeclock and then, beginning
with David Wade, each employee took his timecard into
LoPresti's office.LoPresti testified that anyone was free to use the van, thatthese particular employees left at noon and were free to use
their lunchtime as they desired. He testified that he did not
know if employees were paid when they went to the union
hall. However, testimony from several employees contra-
dicted LoPresti's testimony. Gavino Villa testified that the
employees left just after 12:30 p.m. and did not come back
until 2:30 p.m., and that lunch ran from 12 to 12:30 p.m. for
mechanics. Villa further testified that the van was never usedby mechanics to get lunch, and was only driven by two
nonunit employees for work related errands. Charles Morgan
on cross-examination stated that only on one occasion had
employees used the van for lunch and that was for a special
Christmas lunch given by one of the companies servicing the
dealership. I find Morgan's and Villa's testimony contain an
air of truth, plausibility, and simple sincerity. Both of these
witnesses's demeanors suggested earnest and thoughtful re-
sponses to the questions that were asked and noted limita-
tions of knowledge when appropriate. I therefore credit these
witnesses. LoPresti, by contrast, seemed unwilling to respond
to questions in a helpful way, and was generally unconvinc-
ing. Therefore, I do not credit LoPresti's account. Hence, I
find that Respondent violated Section 8(a)(1) by unlawfully
assisting employees in their withdrawal of membership from
the Union. NLRB v. American Linen Supply Co., 945 F.2d1428, 1433 (8th Cir. 1991) (holding that an employer vio-
lated Sec. 8(a)(1) and (5) by soliciting one employee to with-
draw from the Union, provided worktime to complete the
statements, a notary public and copy machines); ManhattanEye, Ear & Throat Hospital, 280 NLRB 113 (1985), enfd.814 F.2d 653 (2d Cir. 1987), cert. denied 483 U.S. 1021
(1987) (holding that employer violated Sec. 8(a)(1) by solic-
iting employees to withdraw from Union and offering to help
compose letters for employees in their efforts to withdraw
from union).2. InterrogationThe General Counsel also alleges that Walter Preusse vio-lated Section 8(a)(1) by interrogating employees about their 597SHEN AUTOMOTIVE DEALERSHIP GROUP16LoPresti testified that he knew of Morgan's grievance regardinghis discharge at Golden Gate Cadillac because Morgan told him
about it at the time of his interview. This was contradicted by
Preusse who was also present at the interview.17Preusse testified that he was the parts director at the time of thisinterrogation. In February 1995, he became parts and service director
when LoPresti left the dealership. He testified that all parts depart-
ment employees, service advisers, mechanics, lot attendants, lube
men, car washers and detailers ``report'' to him in his capacity as
parts and service director. Reading between the lines, it is possible
to infer that as parts director, the parts department employees ``re-
ported'' to Preusse. In addition, at LoPresti's request, Preusse was
present on behalf of management during a disciplinary interview of
Kohler. He was also present during Kramer's job interview. Based
on these facts, I find that Preusse acted at least as an agent of the
Respondent in questioning Morgan about the grievance.18The PBU agreement provides, ``The Utility Mechanic may per-form light mechanical repair work; consisting of brake adjustments,
brake sanding, polishing or installing decals. He cannot align,
straighten, replace or repair sheetmetal.''filing grievances against former employers. Later on thesame day that employees went to the union hall to withdraw
their membership, according to Morgan, Walter Preusse,
parts manager, asked Morgan if he had a grievance pending
at his last employer's and Morgan responded that he did. I
find Preusse's account that he heard about the grievance by
chance unlikely given Morgan's understandable fears of
making his union involvement readily known to Preusse and
given what the record demonstrates was a deliberate attempt
by Respondents in the preceding few months to rid their
business of the Union.16I find Preusse's denial that he everspoke to Morgan about the grievance similarly lacking in
credibility.Were the facts of Preusse's interrogation of Morgan iso-lated from the surrounding background and not in the context
of this case I would not find a violation. However, in the
context of the employer's involvement in employee's with-
drawal from the Union on the same day, this interrogation
becomes suspect. I find that the purpose and effect of this
interrogation was to convey to Morgan and other employees
that the employer did not approve of Morgan's failure to join
other employees in withdrawing from the Union. Preusse is
not specifically alleged to be a supervisor or agent of the Re-
spondent. In fact, this allegation of interrogation was origi-
nally listed as a statement attributable to LoPresti. Only after
Morgan's testimony was the allegation corrected to Preusse.
Although, I note that another finding of interrogation would
be cumulative in any event, I nevertheless find that Preusse's
questioning was attributable to the Respondent.173. Threat of loss of jobs by voting to picket andimpression of surveillanceThe General Counsel alleges that David Wade violatedSection 8(a)(1) by threatening employees who had voted to
picket Respondent that they would not be working much
longer for Respondent and creating the impression that Re-
spondent had surveilled employees who attended the union
meeting when employees voted to picket.On the day following Morgan's conversation with Preusse,Morgan asked David Wade if he had repeated to Preusse the
information regarding Morgan's grievance, explaining that he
wanted this matter kept private. David Wade responded that
he did not repeat that information to Preusse but, in any
event, Morgan need not worry because, ``he [David Wade]
had been talking with Mr. Shen and that he knows who is
and who is not secure in their job around there.'' Accordingto Morgan, David Wade also added that he knew who hadgone to the strike vote meeting and ``they were short-lived
around there. And I didn't have anything to worry about, my
job.'' I find Morgan's testimony convincing. The short gap
in time between Morgan's discussion with Wade and
Preusse's discussion with Morgan, combined with Morgan's
credible testimony, and the 8(a)(1) violations of that same
day, lead me to accept Morgan's version of the events.David Wade's agency authority for purposes of solicitingstatements from employees stating they no longer desired
union representation logically extends to statements in No-
vember regarding Owner Mike Shen's knowledge of union
meetings. I find that David Wade's statements to Morgan
violate Section 8(a)(1) by threatening retaliation for union
activity and giving the impression that union meetings were
surveilled. I note that David Wade, a rank-and-file employee
and former union member, did not attend this meeting.F. The Suspension and Discharge of Noel Kohler1. FactsKohler was a utility mechanic18at Shen Lincoln Mercuryfrom January 10 to November 11. He had been a member
of the Union at his previous job and continued his member-
ship while employed at Shen. His duties included perform-
ance of predelivery inspections of new cars and lubrication,
oil, and filter changes.On July 14, Kohler received a written warning on an em-ployee disciplinary report form for causing $276.47 damage
to a customer's car, for low efficiency ratings, and for leav-
ing the job without permission. This warning was labeled as
offense number 1. Sometime after July 21, LoPresti spoke to
Kohler about altering timecard entries on timecards dated
from July 1±21 and told him not to make such alterations
without approval from management. In fact, LoPresti recalled
admonishing Kohler on this occasion, showing him about
three altered timecards. According to LoPresti, on that occa-
sion Kohler stated that he would not alter the timecards
again. Service advisers utilize the time entries on timecards
to input information into the computer. From this data, the
computer generates efficiency ratings and calculates any em-
ployee bonus due. If a handwritten entry is made, the service
adviser enters the handwritten entry rather than the original
timeclock entry.Kohler believed that he was entitled to a wage increaseafter working for 6 months at Shen. He thought this was set
out in the collective-bargaining agreement. On July 18,
Kohler spoke to LoPresti about the raise. LoPresti responded
that there was no contract and he did not have the resources
to give Kohler a raise. Kohler sought out David Wade, the
shop steward at that time. He asked David Wade about
LoPresti's response and David Wade said that LoPresti was
wrong, the old collective-bargaining agreement was still in
effect according to Don Barbe, business representative of the
Union.A few days later, David Wade and Kohler met withLoPresti. Kohler told LoPresti that the contract was still in 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19According to Kohler, brakes at 10 percent are not the samething as ``metal to metal'' but are extremely lowÐ100 percent being
a new brake pad. The inspection report reflects, ``10%'' marked for
the front brakes. The technician's initials are ``NEK.''20David Wade's testimony that the car was returned within 5 min-utes is discredited. LoPresti testified that he had been working with
this particular customer extensively. LoPresti recalled the exact loca-
tions to which the car had been driven and remembered that it was
returned the day after it was loaned out. However, Kohler thought
the car was returned 6 days after it was sent out.21The parties stipulated that Salvi was a member of the bargainingunit.22This statement was made at a time when David Wade was unionsteward and predates that period of time when David Wade began
circulating decertification documents on behalf of the Respondent.
Accordingly, I find that the statement constitutes hearsay. I do not
find a separate violation of Sec. 8(a)(1) because I do not attribute
the statement to management.23The timecard system utilized a separate timecard in triplicate foreach day. The bottom copy was heavier paperboard and was used
for timekeeping purposes. The middle, pink copy was given to the
employee for his records. The top copy was perforated with ``in''
and ``out'' designations. Each job was time-stamped in and out and
then torn off and attached to the back of the work order. These per-
forated portions of the timecard were referred to as flags. Time was
measured in tenths of an hour. Each tenth of an hour, accordingly,
indicated a 6-minute lapse of time. For instance, 9.4 on the time-
clock, signified 9:24 on an ordinary clock; 9.5 signified 9:30, and
so on. Alteration of timecards could affect the amount of an employ-
ee's bonus, the amount of an employee's base pay, and could cause
problems if the company was audited by the factory.effect and entitled Kohler to the increase. LoPresti askedDavid Wade if it was true that the contract was still in effect,
David Wade responded ``yes,'' and LoPresti said he would
talk to the accountant and take care of the matter. Kohler
never received the wage increase. Neither LoPresti nor David
Wade denied any of the conversations with Kohler regarding
a pay increase.On July 19, Kohler was assigned work on a loaner car. Oninspecting the brakes, he testified that only 10 percent of the
frictional material on the front pads was present.19He testi-fied he marked this fact on his work order, and informed
service adviser Phil LoPresti that the brakes needed attention.
According to Kohler, Phil LoPresti told Kohler to get the
tires back on the car and get the car to the customer. Kohler
stated at trial that he did not believe that he had the authority
to keep a car in the garage if he discovered a serious prob-
lem, like a brake problem. He had the ``impression'' that
service advisers had this authority. Phil LoPresti denied that
Kohler called the brakes to his attention. The car was re-
turned the following day by the customer due to a grinding
sound when the brakes were applied. According to LoPresti,
the customer had driven the car only about 10 to 15 miles.20Mechanic Walter Torres worked on the car when it was re-
turned and asked Kohler to come over and look at the car.
Thereafter, Vince LoPresti told Kohler that the brakes were
metal to metal. Kohler told LoPresti that he understood the
seriousness. Kohler did not testify that he told Vince
LoPresti that he had informed Phil LoPresti of the condition
of the brakes before the car was sent out.On July 28, Kohler called the Union but failed to reachBarbe. Barbe returned Kohler's call the following day, July
29, at work. Kohler was paged on the intercom to report to
service dispatcher Mike Salvi21to get a telephone message.The message was from Barbe. Kohler returned Barbe's call
from a telephone in the driveway and arranged that Barbe
would meet employees after work that day. Kohler told em-
ployees to stay after work to meet with Barbe at 4:30 p.m.
On the same day, David Wade told employee Kenneth Kra-
mer that LoPresti had found out that Kohler had called the
Union and spoke to Don Barbe. Wade said LoPresti was
going to suspend Kohler for a week. This conversation oc-
curred about noontime while Wade and Kramer were wash-ing up for lunch.22About one-half hour before quitting time on July 29,David Wade approached Kohler and told him to come toLoPresti's office with him. LoPresti told Kohler that he wasvery upset about the loaner car going out to a customer when
the brakes had only 10 percent on them. LoPresti said the
company could have been sued. According to Kohler,
LoPresti added that he knew Kohler had called the Union.
LoPresti denied that the subject of the Union was discussed
during the conversation. LoPresti disciplined Kohler with a
warning and a 1-week suspension. This was the third time
Kohler was disciplined. David Wade and Walter Preusse,
parts manager, were both present during this conversation.
Preusse recalled that Kohler stated that he thought the brakes
were in better shape than metal to metal and said, ``I guess
I screwed up, I can't tell what the brakes are; he says, I'm
not quite sure. I looked at it, I thought it had more brakes
than it did.'' Preusse testified that the subject of the Union
was never mentioned during this meeting. Preusse thought
that timecard entry alteration was also discussed at this meet-
ing and that Kohler stated that he would try not to make any
further alterations. David Wade corroborated Preusse's testi-
mony fully and added that LoPresti also told Kohler he could
have been discharged for this conduct but because LoPresti
liked Kohler and thought he was a good, hard worker, he
would only be suspended.Barbe met with employees at the shop shortly thereafter.Some of the employees were interested in taking a strike
vote. Kohler showed Barbe his disciplinary documents and
told him that he thought he had been suspended because
LoPresti had found out he called the Union. According to
Barbe, David Wade also told Barbe that LoPresti knew that
Kohler had called the Union. As the meeting was breaking
up, LoPresti approached the group and was present when a
parts department employee asked, ``[W]hat it would take for
the parts people to join the union.'' The employees agreed
to have a formal meeting at the union hall the following
Tuesday.At the union meeting, the strike vote was indeed taken. Inaddition, Villa was elected to replace David Wade as shop
steward. Kohler and Barbe met during the next week. After
Barbe explained various options to Kohler regarding his sus-
pension, Kohler decided not to file a grievance but to write
a letter to LoPresti. He returned to work on August 7 or 8.
Barbe amended the underlying unfair labor practice charge
herein on September 19 to alleged that Kohler's suspension
was due to his union activity.In late September, LoPresti and Walter Preusse issued amore serious warning to Kohler for continuing to alter
timestamps on his timecard without the signature of dis-
patcher Mike Salvi, or of Preusse or LoPresti.23Kohler ad-mitted, ``basically that I had been darkening in some of the 599SHEN AUTOMOTIVE DEALERSHIP GROUP24A possible advantage could be gained by an employee in alter-ing a time stamp. For instance, the Respondent's bonus program was
based on employee efficiency. Each job was assigned a standard
amount of time. If an employee performed the job more quickly than
the standard time, he might receive a bonus.25Respondent's lists of these parts contain values of $179.30 and$90.14 for a total of $269.44. Some of the Respondent's assigned
prices seem to be particularly high including $9.02 for what appears
to be a quart of Mobil-1 oil and $8 for a pair of wiper blade refills.26251 NLRB 1083, 1089 (1980), enfd. on other grounds 662 F.2d899 (lst Cir. 1981), cert. denied 455 U.S. 989 (1982); approved in
NLRB v. Transportation Management Corp., 462 U.S. 393 (1983).stamps on the time card so there was more clearance to whatthe time was that was punched on the time card.'' Timecards
discussed during the late September meeting included a time-
card for August 31, September 12, and September 29. There
is no dispute that alteration of time stamps without permis-
sion was against company policy and there is no dispute that
Kohler knew of this policy.24Kohler was absent from work in early October due to aninjury and returned to his job on October 17. During
Kohler's absence, technician Donald Podesta, in need of a li-
cense plate frame and knowing that Kohler ordinarily in-
stalled license plates, searched Kohler's area. During his
search, Podesta discovered a license plate box which was
taped shut. When he opened it, he found an assortment of
new parts including a transmission service kit, oil filters,
cans of brake and carburetor cleaner, a turn signal switch,
and some small PCV valves. Despite the fact that Respond-
ent claims that this cache of parts at Kohler's station con-
stitutes a violation of it parts policy, this matter was not
mentioned to Kohler for approximately 1 month.After Kohler's return on October 17, Kohler began wear-ing a baseball cap with the union insignia on it. On Novem-
ber 8, Preusse approached Kohler and instructed him to come
to LoPresti's office and to bring any person of his choosing.
Kohler asked Villa to attend the meeting with him. A woman
was present taking notes. LoPresti stated that while Kohler
was on disability leave, a box with new parts in it had been
found by Kohler's bench and he wanted an explanation.
Kohler testified he did not have an explanation. According
to Kohler, he had no explanation because he had not seenthe box before. According to LoPresti, Kohler's explanation
shifted but, as to new parts, Kohler explained that sometimes
customers brought their own parts and Kohler kept the extra
set. Indeed, with regard to the new oil filters, Kohler testified
in accordance with LoPresti. Both LoPresti and Kohler were
unaware of any customer complaints of being charged for a
part which the customer had furnished.In any event, according to Villa, Preusse, and LoPresti,Kohler admitted that he had more new parts out at his work
station. Villa and Kohler gathered these parts and brought
them to LoPresti. These included synthetic oil, oil filters,
new center caps, hubcaps for a Continental, and a half-quart
of oil, as recorded by Preusse. The total retail value of these
parts amounted to approximately $270.25LoPresti then calledin the parts counter employees who explained that they never
gave a part to a mechanic without a work order requiring
that part. LoPresti formed the conclusion that Kohler had es-
sentially stolen these parts. Kohler testified that he main-
tained old parts at his work station to teach himself about
these parts. LoPresti testified that Kohler had repeatedly re-
quested training.LoPresti also showed Kohler a work order with varioustime flags for October 20 on the back. Kohler's time flaghad been altered. Kohler agreed that the time entry for con-clusion of the job, ``9.9,'' had been changed to ``9.5.'' The
beginning time entry on this time flag was ``9.4.'' Kohler
testified that he told LoPresti that he agreed the entry had
been changed while LoPresti testified that Kohler admitted
changing the entry. On returning home that evening, Kohler
checked his pink copy and it showed ``9.9'' without alter-
ation. Accordingly, on Kohler's time records, the job in
question, a lube job, required 30 minutes. This was a typical
amount of time for such a job for Kohler although at an ear-
lier time he had been performing such work in 18 minutes
(0.3) to 24 minutes (0.4). The altered time record indicated
the job required only 6 minutes (0.1) to complete. In any
event, LoPresti also told Kohler that his efficiency had gone
down to 82 or 80 percent and it should be 100 percent.
LoPresti stated that he had not yet decided what disciplinary
action to take with respect to these problems. Kohler con-
tacted Barbe a few days later about filing a grievance, and
told Barbe that he was going to look for another job because
he felt his days at Shen were numbered. Kohler also told
Barbe he thought the problem was he had been wearing a
union hat.Around lunchtime on Friday, November 11, Kohler wascalled into LoPresti's office. LoPresti stated that he wanted
a better explanation for where the new parts came from. He
told Kohler that if Kohler could provide an explanation,
LoPresti would not have to fire him. However, Kohler,
knowing that employees were typically fired on Friday, had
already examined his paycheck and noted that his accumu-
lated vacation pay was included. He had also noted that his
timecard had been removed from the rack where it was ordi-
narily kept. Both of these indicia indicated to him that he
was being discharged. He told LoPresti that he had nothing
more to say because he assumed that he was no longer work-
ing for the Respondent.2. Statutory frameworkSection 8(a)(1) and (3) of the Act provide:It shall be an unfair labor practice for an employerÐ(1) to interfere with, restrain, or coerce employees in
the exercise of the rights guaranteed in section 7 ........
(3) by discrimination in regard to hire or tenure ofemployment or any term or condition of employment to
encourage or discourage membership in any labor orga-
nization.In Wright Line,26the Board outlined the burden and allo-cation of proof in cases which turn on the employer's moti-
vation in taking personnel action against an employee as fol-
lows:First we shall require that the General Counsel makea prima facie showing sufficient to support the infer-ence that protected conduct was a ``motivating
factor''in the employer's decision. Once this is estab-
lished, the burden will shift to the employer to dem- 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27I credit Kohler, Barbe, and Morgan over Preusse, LoPresti, andDavid Wade. This credibility resolution is based on the demeanor of
the witnesses, which has been thoroughly discussed, as well as in-
herent probabilities.28In light of this credibility finding, Respondents' argument thatthere was no evidence presented suggesting ``any animus toward
Kohler for calling the Union,'' unduly strains the record. When such
a statement is made at the time of an employee disciplinary action,
the inference may be drawn that the statement is related to the rea-sons for discipline. No particular tone of voice or statement evincing
animosity is required.onstrate that the same action would have taken placeeven in the absence of the protected conduct.3. Analysisa. Suspension(1) The General Counsel's prima facie caseCredible evidence indicates that Kohler engaged in pro-tected concerted and union activity by his actions of request-
ing a pay increase pursuant to the contract and contacting the
Union with the Respondents' knowledge. The evidence fur-
ther indicates antiunion animus based on the independent
violations of Section 8(a)(1) and (5) as outlined above as
well as LoPresti's statement to Kohler that he knew Kohler
had called the Union.27Moreover, Kohler's suspension forallowing the loaner car to go out with defective brakes oc-
curred 10 days after Kohler was verbally warned about this
problem. On the day LoPresti learned of the brake problem,
July 19, Kohler was given only a verbal warning. Kohler
called the Union on July 28, the day before he was sus-
pended. No explanation was offered for the 10-day delay.
Accordingly, I find that the General Counsel has made out
a prima facie case that union and/or protected concerted ac-
tivity was a motivating factor with regard to Kohler's sus-
pension. Tuskegee Area Transportation System, 308 NLRB251, 257 (1992), enfd. 5 F.3d 1499 (11th Cir. 1993) (use of
a 2-week old customer complaint as grounds for employee's
discharge a ``classic case of pretext'' given the employee's
concurrent involvement in union activity and employer's
union animus).(2) The Respondents' rebuttalThe Respondents contend that even if protected conductwas a motivating factor in its decision to suspend, it would
have taken the same actions in any event. In particular, Re-
spondents rely on Kohler's gross negligence in missing the
fact that ``there was no brake pad left on the front brakes
of the vehicle'' to support its claim that it would have sus-
pended Kohler regardless of his union activity. I find
Kohler's testimony that Phil LoPresti both knew about the
low brake pads and that Phil LoPresti had the authority to
make service decisions about cars in the shop fully credible.
This testimony is corroborated by Respondents' evidence that
Kohler wrote down that the pads were 10 percent and dem-
onstrates that Respondents nevertheless made the decision to
release the car. Kohler's suspension coincided with Kohler's
attempt to receive wage increases contained in the union
contract and with Kohler's consultation with the Union overthis issue. I credit Kohler's testimony that LoPresti men-
tioned Kohler's call to the Union in the context of his sus-
pension and that LoPresti's discussion of the Kohler's call
lasted a significant portion of the suspension meeting.28Fi-nally, I note that LoPresti initially issued only a verbal warn-ing over this matter. Only after union activity intervened did
he issue the suspension. Therefore, I find that the Respond-
ents have not rebutted the General Counsel's prima facie
case by showing that Kohler would have been suspended in
any event and, accordingly, I conclude that Kohler's suspen-
sion violated Section 8(a)(1) and (3) as alleged.b. Discharge(1) The General Counsel's prima facie caseThe General Counsel has proven that Kohler engaged inprotected concerted and union activity in asking for a pay in-
crease pursuant to the contract, calling the Union, and, just
prior to the time of his discharge, he was also wearing a
union hat. I find that the record demonstrates that the Re-
spondents had knowledge of these activities and that Re-spondents showed animus toward Kohler's union, protected
concerted activities. Just as the timing of the suspension indi-
cated that these activities of Kohler's were a motivating fac-
tor, the timing of the discharge is equally suspect because the
Respondents learned of the box of parts in October while
Kohler was on sick leave. Kohler returned to work on Octo-
ber 17 but was not confronted until November 8. The Gen-
eral Counsel's evidence presents a very strong prima facie
case.(2) Respondents' rebuttalRespondents argue that Kohler would have been dis-charged in any event regardless of his union activities be-
cause of his alleged theft of parts, alleged alteration of time-
cards, and alleged poor work performance. Since there is no
evidence in the record regarding the Respondents' practices
in discharge of other employees, disparate treatment is not at
issue. Without any evidence that other employees were not
treated similarly, it is impossible to find that Kohler would
not have been discharged in any event. Putting aside the
work performance and timecard issues, I find that Respond-
ents would have discharged Kohler in any event because of
the alleged theft. The evidence reflects that a prounion em-
ployee, Podesta, found the sealed box of new parts in
Kohler's work area and brought this to management's atten-
tion. Kohler himself produced another box of parts. This
misappropriation of company inventory constitutes a legiti-
mate reason for discharge despite Kohler's protected activi-
ties. Accordingly, I conclude the Respondents have shown
that it would have discharged Kohler regardless of his union
or protected concerted activities.The fact that Respondents may have been glad to be pre-sented with the opportunity to discharge Kohler is legally in-
consequential. Klate Holt Co., 161 NLRB 1606, 1612(1966); P.G. Berland Paint City, 199 NLRB 927, 927±928(1972). As the Board explained in Berland Paint City:On the record it is fair to assume that the Respond-ent entertained a desire to get rid of [the alleged
discriminatees], whose union activities it resented, and
was pleased to have an opportunity present itself for
doing so. But that alone is not enough to establish that 601SHEN AUTOMOTIVE DEALERSHIP GROUP29To the extent that an employee has made contributions to thepension fund that have been accepted by the fund in lieu of the Re-
spondent's delinquent contributions during the period of non-
payment, the Respondent shall reimburse the employee, but the
amount of such reimbursement will constitute a setoff to the amount
that the Respondent otherwise owes the fund. Any additional
amounts owed with respect to these fund contributions shall be cal-
culated in the manner set forth in Merryweather Optical Co., 240NLRB 1213 (1979). See, e.g., Sullivan Bros. Printers, 317 NLRB561, 566 fn. 16 (1995).the discharge was in violation of Section 8(a)(3). Themere fact that an employer may want to part company
with an employee whose union activities have made
him persona non grata does not per se establish thata subsequent discharge of that employee must be un-
lawfully discriminatory. If the employee himself obliges
his employer by providing a valid independent reason
for dischargeÐi.e., by engaging in conduct for which
he would have been discharged anywayÐhis discharge
cannot properly be labeled a pretext and ruled unlawful.See, also, Stoutco, Inc., 218 NLRB 645, 650±651 (1975);Soltech, Inc., 306 NLRB 269, 277 (1992); and United Char-ter Service, 306 NLRB 150, 164 (1992).CONCLUSIONSOF
LAW1. By impliedly threatening an employee by telling him hehad to choose between the Respondents and the Union but
could not remain neutral, promising employees that they
would be paid more if the decertified the Union, interrogat-
ing employees about union activities in the shop and about
a grievance at a prior employer's, assisting employees in
their withdrawal of membership from the Union, soliciting
employees to sign antinion statements, threatening employees
who voted to place pickets at the facility that they would not
be working much longer, and creating the impression the
union meetings at which such votes were taken were
surveilled by the Respondents, the Respondent have engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of the
Act.2. By suspending Noel Kohler, the Respondents engagedin unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (3) and Section 2(6) and (7)
of the Act.3. By withdrawing recognition form the Union and ceasingpayment of employee health and welfare contributions, pen-
sion contributions, and supplemental employee disability ben-
efits with bargaining with the Union to a good-faith impasseand without the Union's agreement, the Respondents engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (5) and Section 2(6) and (7)
of the Act.REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find that it must be ordered to
cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Specifically, having found that the Respondents have vio-lated Section 8(a)(1) and (3) by suspension of Noel Kohler,
the Respondents shall be ordered to rescind the suspension
and to make him whole for any loss of earnings and other
benefits suffered as a result of the discrimination against
him. Backpay shall be computed in accordance with F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 1173(1987). The Respondents shall also be required to expunge
from their files any and all references to the unlawful sus-
pension, and to notify Kohler in writing that this has been
done.Additionally, having found that the Respondents violatedSection 8(a)(1) and (5) by withdrawing recognition from the
Union, it shall be ordered that the Respondents recognize and
bargain with the Union in good faith as exclusive representa-
tive of employees in the appropriate bargaining unit. Having
discontinued payment of employee health and welfare con-
tributions, pension contributions, and supplemental employee
disability benefits, the Respondents shall be ordered to pay
all such delinquencies from the date of its unlawful action
with interest as computed in New Horizons, supra.Having found that the Respondents violated Section8(a)(1) and (5) by altering terms and conditions of employ-
ment without notification to or bargaining with the Union
after unlawful withdrawal of recognition, the Respondents
shall be ordered to cease such unilateral changes, including
paying past due contributions,29rescinding all unilateralchanges, and making whole employees for any losses they
have suffered because of the Respondents' unlawful unilat-eral changes, to be computed as set forth in Ogle ProtectionService, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), plus interest to be computed in the manner prescribed
in New Horizons for the Retarded, supra, except that anychanges in wages, benefits, or other terms and conditions of
employment which were unilaterally instituted but are supe-
rior to those set forth in the contract shall not be rescinded.[Recommended Order omitted from publication.]